Berdon, J.,
concurring in part and dissenting in part. I would get to the merits of the claim of the plaintiff, the housing authority of the town of East Hartford, on this important issue involving housing for the poor. That issue is whether poor families, who hold state administered rental assistance certificates and vouchers issued by the defendant, commissioner of the department of housing (commissioner), pursuant to section 8 of the United States Housing Act of 1937, (section 8), 42 U.S.C. § 1487f, have the statutory and constitutional right freely to use the certificates and vouchers for rental living accommodations in any town in this state.1 The rental certificates and vouchers are part of a federal financial assistance program designed to aid “lower income families in obtaining a decent place to live” and to promote “economically mixed housing.” 42 U.S.C. § 1437f (a).
The plaintiff zeroed in on the importance of this case when it expressed its concern that the commissioner *434“has approximately 2,000 statewide certificates and/or [rental certificates and] vouchers that could conceivably be misused to saturate East Hartford." (Emphasis added.) If, by that statement, the plaintiff is pleading “NIMBY”—that is, not in my backyard—as a basis of its claim for an injunction, thereby attempting to use the power of the judiciary to prevent the poor from having access to housing in East Hartford, justice necessitates a resolution of the underlying issues today. Indeed, at the time of trial, the state had a waiting list of 5000 families eligible for the section 8 program.2 The majority, however, allows itself to be led down the procedural path of reversing on the dubious claim that we lack jurisdiction to decide the issue because the plaintiff failed to exhaust its administrative remedies. By so doing, the majority avoids a decision on this issue, which is important not only for the poor, but for all of Connecticut.
I
The majority’s claim that the plaintiff was required first to seek a declaratory ruling before the commissioner is based upon General Statutes § 4-176, which provides in part that “[a]ny person may petition an agency ... for a declaratory ruling . . . .”3 *435(Emphasis added.) Nevertheless, it is clear from the plain language of § 4-176 that a party is not statutorily *436required to travel this administrative route. Section 4-176 (a)’s use of the word “may” makes this administrative remedy optional for the plaintiff.
It is clear that when the words “shall” and “may” are selectively used in a statute, they are words “commonly mandatory and directory in connotation,” and, therefore, they “must then be assumed to have been used with discrimination and a full awareness of the difference in their ordinary meanings .... Thus, the words shall and may should be interpreted according to their plain and ordinary meaning.” (Internal quotations marks omitted.) Farricielli v. Personnel Appeal Board, 186 Conn. 198, 203, 440 A.2d 286 (1982). Since § 4-176 (a) provides that the plaintiff “may” seek a declaratory ruling and since the statute selectively uses the words “shall” and “may” within its several subsections,4 the “may” is clearly permissive and the plaintiff was not required to seek a ruling from the commissioner. In the present case, may means may.
Even if there was a mandatory route that provided a remedy, exhaustion is not carved in stone—there are several well recognized exceptions. Doe v. Maher, 40 Conn. Sup. 394, 402, 515 A.2d 134 (1986). One applicable exception is that exhaustion is not required if the administrative remedy would be futile. Kosinski v. Lawlor, 177 Conn. 420, 424-25, 418 A.2d 66 (1979); see Sharkey v. Stamford, 196 Conn. 253, 257, 492 A.2d 171 (1985); Friedson v. Westport, 181 Conn. 230, 435 A.2d 17 (1980); Bianco v. Darien, 157 Conn. 548, 554, 254 A.2d 898 (1969).
In this case, the very question that the majority sends back to travel through the administrative route has already been answered by the commissioner. On May 4,1989, Samuel Kasparian, president of the Connecti*437cut Chapter of the National Association of Housing and Redevelopment Officials (CONN-NAHRO), of which the plaintiff is a member, wrote to the commissioner raising essentially the same claims the plaintiff raises herein.5 This letter was followed by a meeting on *438May 18,1989, with the commissioner and a liaison committee of CONN-NAHRO, at which time the same issues were discussed. In answering these claims, which included the question of whether the commissioner had “the legal authority to operate the same program in a city or town in which a housing authority currently operates the same program,” the commissioner made it abundantly clear that he would “not limit . . . the . . . area of operation” of the contractor who was to be retained to operate the section 8 program for him.6 The commissioner emphatically stated that needy persons eligible for the program would not be steered to any particular area. On the contrary, he wrote that if a person who holds a section 8 rental certificate or voucher from his office finds, “through the normal ‘finders keepers’ process,” a living unit in any area, including East Hartford, it would be honored and processed for approval.
*439The commissioner’s position that he has the authority to issue section 8 rental certificates and vouchers to applicants for use in any part of the state is underscored by his vigorous defense in this suit. The majority, however, would have the plaintiff return to the administrative level, appear before the commissioner, and argue the very point that the commissioner has already decided. The futility of seeking the commissioner’s declaratory ruling is evident.7
*440II
On the merits of the plaintiffs claim, I believe that the trial court improperly concluded that the commissioner lacks the authority to issue section 8 rental certificates and vouchers to eligible persons for residence in East Hartford. The trial court found that this function is now vested in the Connecticut Housing Authority (CHA), which could only be exercised, “provided (1) the local governing body of the municipality shall, by resolution, approve the housing project and (2) if an active local housing authority exists in the municipality, such local housing shall, by resolution, approve the housing project. ” (Emphasis added.) General Statutes § 8-120. In effect, the trial court construed the section 8 rental certificate and voucher program to be a “housing project,” which would require a vote by the local governing body or the plaintiff. Because neither the legislative body nor the plaintiff has given its permission, the plaintiff argues that families cannot utilize their rental assistance rental certificates and vouchers to rent apartments from private landlords in East Hartford.
In making this argument, the plaintiff, however, ignores General Statutes § 8-206 (d) which provides in relevant part: “The commissioner of housing is authorized to do all things necessary to apply for, qualify for and accept any federal funds made available or allocated under any federal act for any activities which may be pertinent to the purposes of [chapter 133] and chapters 128,129,130,135, and 136 and said commissioner *441shall administer any such funds allocated to the department in accordance with federal law.” The statutory chapters listed in § 8-206 have reference to providing decent, safe and sanitary housing for all the residents of our state. Accordingly, the commissioner does have the authority to issue section 8 rental certificates and vouchers for housing through the state. Also, even if “housing project” were to be construed to include the section 8 program, the restriction referred to in General Statutes § 8-121 (a), which provides for approval by the local legislature and housing authority, is applicable only to the CHA and not the commissioner of housing.
Likewise, under federal law, the commissioner has authority to issue section 8 rental certificates and vouchers within the state without limitation. A public housing agency is defined in 42 U.S.C. § 1437a (b) (6) as “any State, county, municipality or other governmental entity or public body . . . which is authorized to engage in or assist in the development or operation of low-income housing.” According to 42 U.S.C. § 1437a (b) (1), “ ‘lower income housing’ means decent, safe and sanitary dwellings assisted under [chapter eight of title 42].” It is stated throughout chapter eight that the Department of Housing and Urban Development (HUD) may enter into a contract with a “public housing agency,” which, in turn, may use HUD’s financial assistance to aid in the development of decent, safe and sanitary dwellings. It is clear that the commissioner of housing meets the federal definition of a “public housing authority”8 and is authorized to issue section 8 rental certificates and vouchers within the state without any limitation.
*442Moreover, any restriction on where families, who are issued section 8 rental certificates and vouchers by the commissioner, may use their subsidies would conflict with state and federal fair housing laws. General Statutes § 46a-64b et seq. prohibits discrimination on the basis of the tenant’s “lawful source of income.” A lawful source of income is defined to include “income derived from . . . housing assistance.” General Statutes § 46a-63. Pursuant to the federal Fair Housing Act, 42 U.S.C. § 3608, all the parties in the present appeal have an affirmative duty to promote fair housing in the administration of the section 8 program. The trial court’s ruling is contrary to this duty. Finally, through the Cranston-Gonzalez National Affordable Housing Act, codified in 42 U.S.C. § 1437f (r), Congress declared that section 8 rental certificates and vouchers are portable within the same state.9
It is clear to' me that portability must be the password for the section 8 rental certificates and vouchers issued by the commissioner. No person should be restricted in the right to obtain decent housing in any town, whether it be in towns as far west as Greenwich or as far east as Stonington. A person cannot be restricted from obtaining housing in any of our 169 towns merely because he or she is being aided by the federal government through a section 8 rental assistance certificate or voucher program administered by the commissioner. Our federal constitution guarantees the right to intrastate travel. King v. New Rochelle, 442 F.2d 646, 648 (2d Cir.), cert. denied, 404 U.S. 863, 92 *443S. Ct. 113, 30 L. Ed. 2d 107 (1971). In King, the Second Circuit Court of Appeals struck down a five-year residency requirement for public housing. Finding “our thinking to be substantially in accord with” the appeals court in King, this court quoted with approval the following: “ ‘[I]t would be meaningless to describe the right to travel between states as a fundamental precept of personal liberty and not to acknowledge a correlative constitutional right to travel within a state.’ Id., 648.” Bruno v. Civil Service Commission, 192 Conn. 335, 346-47, 472 A.2d 328 (1984). Any restriction preventing a section 8 tenant from living in East Hartford or any other town would impinge on that right.
I agree with the position of the amici curiae—the Connecticut Civil Liberties Union Foundation, Connecticut State Conference of the NAACP, Connecticut Housing Coalition, Hartford Neighborhood Housing Coalition, Fair Housing Association of Connecticut, Connecticut Legal Services, Legal Aid Society of Hartford County, Inc., New Haven Legal Assistance Association, Inc., and Neighborhood Legal Services—when they reasoned as follows: “The concept of a municipal ‘veto’ to prevent a section 8 tenant’s entry into a town is offensive to the constitution. . . . [If such a construction is not avoided] the plaintiff or any other municipality could refuse entry to an entire class of low-income families, or insist that they take a place on the local housing authority waiting list. One town after another could close their doors to the over 2,000 low income families receiving Section 8 rental certificates and vouchers administered by the state.” The result of the majority’s decision today—that is, merely reversing on the grounds that the plaintiff should have sought a declaratory ruling from the commissioner—leaves the commissioner of housing to grapple with an unresolved claim that is squarely before us, fully briefed and argued before a full court.
*444Accordingly, I would reverse the trial court, not on jurisdictional grounds, but because the commissioner has the authority to issue section 8 rental certificates and vouchers to any eligible citizen for housing that can be used in any of the 169 towns of this state.

 Put another way, does the commissioner have the authority to issue such certificates and vouchers to persons for use in any town in the state?


 A representative of the contractor who administers the program for the commissioner testified that on a statewide basis, there was no shortage of eligible rental units for the program.


 General Statutes § 4-176 provides: “(a) Any person may petition an agency, or an agency may on its own motion initiate a proceeding, for a declaratory ruling as to the validity of any regulation, or the applicability to specified circumstances of a provision of the general statutes, a regulation, or a final decision on a matter within the jurisdiction of the agency.
“(b) Each agency shall adopt regulations, in accordance with the provisions of this chapter, that provide for (1) the form and content of petitions for declaratory rulings, (2) the filing procedure for such petitions and (3) the procedural rights of persons with respect to the petitions.
“(c) Within thirty days after receipt of a petition for a declaratory ruling, an agency shall give notice of the petition to all persons to whom notice *435is required by any provision of law and to all persons who have requested notice of declaratory ruling petitions on the subject matter of the petition.
“(d) If the agency finds that a timely petition to become a party or to intervene has been filed according to the regulations adopted under subsection (b) of this section, the agency: (1) May grant a person status as a party if the agency finds that the petition states facts demonstrating that the petitioner’s legal rights, duties or privileges shall be specifically affected by the agency proceeding; and (2) may grant a person status as an intervenor if the agency finds that the petition states facts demonstrating that the petitioner’s participation is in the interests of justice and will not impair the orderly conduct of the proceedings. The agency may define an intervenor’s participation in the manner set forth in subsection (d) of section 4-177a.
“(e) Within sixty days after receipt of a petition for a declaratory ruling, an agency in writing shall: (1) Issue a ruling declaring the validity of a regulation or the applicability of the provision of the general statutes, the regulation, or the final decision in question to the specified circumstances, (2) order the matter set for specified proceedings, (3) agree to issue a declaratory ruling by a specified date, (4) decide not to issue a declaratory ruling and initiate regulation-making proceedings, under section 4-168, on the subject, or (5) decide not to issue a declaratory ruling, stating the reasons for its action.
“(f) A copy of all rulings issued and any actions taken under subsection (e) of this section shall be promptly delivered to the petitioner and other parties personally or by United States mail, certified or registered, postage prepaid, return receipt requested.
“(g) If the agency conducts a hearing in a proceeding for a declaratory ruling, the provisions of subsection (b) of section 4-177c, section 4-178 and section 4-179 shall apply to the hearing.
“(h) A declaratory ruling shall be effective when personally delivered or mailed or on such later date specified by the agency in the ruling, shall have the same status and binding effect as an order issued in a contested case and shall be a final decision for purposes of appeal in accordance with the provisions of section 4-183. A declaratory ruling shall contain the names of all parties to the proceeding, the particular facts on which it is based and the reasons for its conclusion.
“(i) If an agency does not issue a declaratory ruling within one hundred eighty days after the filing of a petition therefor, or within such longer period as may be agreed by the parties, the agency shall be deemed to have decided not to issue such ruling.
“(j) The agency shall keep a record of the proceeding as provided in section 4-177.” (Emphasis added.)


 See footnote 3, supra.


 The text of the letter is as follows:
“May 4, 1989
John F. Papandrea, Commissioner
STATE OF CONNECTICUT
Department of Housing [DOH]
1179 Main Street
Hartford, Connecticut 06103-1089
Dear Commissioner Papandrea:
The Connecticut Chapter of NAHRO would like to formally request that a DOH-CONN-NAHRO liaison meeting be scheduled as soon as possible. The purpose of the meeting would be to discuss an issue that is of extreme concern to the local housing authorities in the State of Connecticut. CONN-NAHRO members have expressed serious concerns regarding your department’s plans to award a contract to a private entity to administer the Section 8 Existing/Housing Voucher program your department now operates throughout the State. The major concerns and issues raised, albeit not totally inclusive, are the following:
(1) local authorities have been operating these programs within their communities for approximately ten (10) to fifteen (15) years. During that time they have fostered good relationships with local landlords, assisted many state residents, and generally, have operated the programs in an efficient and effective manner.
(2) In the mid-1970’s when DOH (DCA) [Department of Community Affairs] initially became involved in the administration of the program, we believe that the original intent of the state was to operate exclusively in non-metro areas where no PHA program was operating.
(3) There has been significant confusion and serious perception problems, over the past three years, among both program participants and participating landlords concerning which entity had authority and responsibility for particular units.
(4) During the past year and a half, while DOH was significantly increasing its certificate/voucher issuances and increasing its lease-up rate, the issue of untimely payments to landlords hurt the program’s reputation in many communities. The local authorities have the capability to make timely payments.
(5) Local authorities are required to maintain 95% utilization by HUD. If the state, and/or its contractor, were allowed to lease units in a city *438or town that operated a program, this could seriously jeopardize our local programs.
(6) There may be a question as to whether or not DOH has the legal authority to operate the same program in a city or town in which a local housing authority currently operates the same program.
(7) As a suggestion, some LHAs (Local Housing Authority] have expressed an interest in operating the DOH units, for DOH, on a cooperative basis in certain areas of the state e.g., Torrington and Willimantic. Perhaps some consideration could be given to this idea.
We understand that the decision date for the selection and/or designation of a private contractor is May 25,1989. We would most certainly expect that our requested liaison meeting be held prior to that date in order for us to express our views on this issue.
We would like to thank you for your attention to this serious matter and await your reply. Thank you also for your continued cooperation and assistance with CONN-NAHRO.
Sincerely,
Samuel Rasparían
President
CONN-NAHRO”


 See footnote 14 of the majority opinion for the text of the commissioner’s letter.


 Furthermore, even if there was a mandated administrative remedy, I disagree with the majority that the plaintiff’s claim for equitable relief did not make that remedy inadequate. The majority’s reliance on Pet v. Department of Health Services, 207 Conn. 346, 542 A.2d 672 (1988), is inapposite. In Pet, we pointed out that in a disciplinary proceeding before the department of health services, the plaintiff physician had an adequate remedy under General Statutes § 4-183. We further noted that “[n]ot only does that statute provide a right of appeal from a final agency decision by an aggrieved party, but it also includes an immediate right to appeal from an adverse preliminary ruling if review of the final agency decision would not provide an adequate remedy. Moreover, the statutory framework includes a means of staying an agency decision pending appeal. General Statutes § 4-183 (c). Thus, a potentially aggrieved party is well protected by statute.” Id., 352. Accordingly, we concluded in Pet that the plaintiff had not proven that the administrative remedy was inadequate. Id., 367-68.
In this case, there are no adequate administrative remedies available to the plaintiff. Indeed, the facts of this case bring it within our holding in Savage v. Aaronson, 214 Conn. 256, 571 A.2d 696 (1990). In Savage, the issue was whether the defendant commissioner of income maintenance could be enjoined from reducing the period of eligibility for its emergency housing program to the plaintiffs, recipients of Aid to Families with Dependent Children, from 80 to 100 days following their displacement from their former homes. Just as in this case, the commissioner argued that the trial court lacked jurisdiction because the plaintiffs failed to exhaust their administrative remedies by not first filing a petition for a declaratory ruling from the commissioner pursuant to § 4-176 (a). We concluded in Savage, however, that the plaintiffs were not barred from the courthouse as a result of failing to seek a declaratory ruling from the administrative agency. We held “that when [t]he relief sought and the issues raised are distinctly equitable in nature, administrative remedies were not adequate, even though some of the issues involved could have been resolved before an administrative agency. Bianco v. Darien, 157 Conn. 548, 554, 254 A.2d 898 (1969). In order that another remedy be adequate, it must be equally complete and completely practical. State ex rel. Golembeske v. White, 168 Conn. 278, 283, 362 A.2d 1354 (1975). We agree with the trial court that the administra*440tive route would not have provided the plaintiffs with a sufficiently expeditious remedy by which to resolve all the issues raised in challenging the regulation in time to afford the plaintiffs effective relief. The motion to dismiss on the ground of failure to exhaust administrative remedies was, therefore, properly denied.” (Internal quotation marks omitted.) Id., 270. This case warrants the same treatment.


 In addition to providing a low-income housing program pursuant to General Statutes § 8-119b et seq., there are many programs that bring the department of housing within the meaning of a public housing agency. For example, General Statutes § 8-44a (state, acting through the commissioner may provide financial assistance for housing projects); General Statutes § 8-45 (commissioner provides oversight concerning low rental housing projects).


 The Cranston-Gonzalez National Affordable Housing Act, codified in 42 U.S.C. § 1437f (r), reads in part: “Any family assisted under subsection (b) or (o) of this section may receive such assistance to rent an eligible dwelling unit if the dwelling unit to which the family moves is within the same, or a contiguous, metropolitan statistical area as the metropolitan statistical area within which is located the area of jurisdiction of the public housing agency approving such assistance.”